Title: To Thomas Jefferson from Alexander I, Emperor of Russia, 7 November 1804
From: Alexander I, Emperor of Russia
To: Jefferson, Thomas


               
                  
                     Monsieur.
                  
                  à St. Petersbourg ce 7 Novembre 1804.
               
               J’ai vû avec plaisir par Votre lettre du 15 Juin passé la justice que Vous rendez aux sentimens qui m’engagèrent à interposer mes bons offices pour la restitution de la frégatte américaine, échouée sur les côtes de Tripoli et il m’a été particulièrement agréable en donnant à une Nation respectable cette marque de ma considération, d’avoir pû contribuer à Votre satisfaction personnelle.
               Je désire que ce témoignage non équivoque de mes bonnes Dispositions, serve à augmenter les relations commerciales qui commencent à s’établir entre les deux Pays: il doit être pour Vos concitoyens un gage de l’hospitalité, de la protection & des prérogatives dont ils jouiront toujours dans mes Etats. Je partage Votre opinion sur un acte qui ne sauroit rien y ajouter & je compte d’autant plus sur la reciprocité de la part du Gouvernement des Etats unis envers mes sujets, que sa sagesse ne me laisse aucun doute sur la sincérité des assurances que Vous me donnez à cet égard. De tout temps j’ai nourri une haute Estime pour Votre Nation qui a sû faire de son indépendance l’emploi le plus noble, en se donnant une constitution libre & sage qui assure le bonheur de tous & d’un chacun.
               Extrêmement sensible à l’intérêt que Vous me témoignez prendre au bien être & à la prospérité de la russie, je crois ne pouvoir mieux exprimer combien mes sentimens envers les Etats unis sont reciproques sous ce rapport, qu’en fesant des voeux pour qu’ils conservent longtemps à la tête de leur administration un Chef aussi vertueux qu’éclairé.
               C’est avec un vrai plaisir, Monsieur, que je me trouve avoir l’occasion de Vous assurer de ma considération toute particulière. Sur ce Je prie Dieu qu’il Vous ait en sa sainte & digne garde.
               
                  
                     Alexandre
                  
               
             
          Editors’ Translation
               
                  
                     
                        Sir,
                     
                     St. Petersburg, 7 Nov. 1804
                  
                  I was pleased by the gratitude you expressed in your June 15 letter for the sentiments that inspired my help toward the restitution of the American frigate shipwrecked on the coast of Tripoli. Demonstrating my esteem for a respected nation, I was especially happy to be able to give you personal satisfaction.
                  I hope this unequivocal sign of my good will increases the commercial relations that are beginning to develop between our two countries. May this gesture signal to your fellow citizens the hospitality, protection, and privileges they will always enjoy in my country. I share your opinion about an act that would not add anything, and count all the more on reciprocity for my subjects from the United States. The wisdom of your opinion does not leave me any doubt about the sincerity of the assurances you have given me in this regard. I have always admired your nation which was able to make the highest use of its independence by providing a free and wise constitution to ensure the happiness of each and all.
                  I am very grateful for the interest you have shown in Russia’s well-being and prosperity, and can only say that it mirrors my feelings toward the United States. I hope your country will long retain a wise, just leader as head of state.
                  It is a true pleasure, Sir, to have the opportunity to assure you of my very special  consideration. I pray God to keep you under his holy, august protection.
                  
                     
                        Alexandre
                     
                  
               
            